                                         9.        MAINOR will produce all documents responsive to the subpoena within ten (10) days
                          2 of approval and entry of this Order by the Court.
                          3              IT IS SO STIPULATED.
                          4 Dated:                                                  Dated:
                          5       McCORMICK, BARSTOW, SHEPPARD,                                 MAINOR WIRTH, LLP
                                      WAYTE & CARRUTH LLP

                               n#
                           6
                          7                                                         By:
                                 ..
                                              DYLAN P. TODD� ESQ.                              IS�
                                               Nevada Bar No. 10456                              Las V., NV 89148
                          9               8337 West Sunset Road, Suite 350                           702-464-5000
                                                Las Vegas, NV 89113
                        10            Attorneys for Plaintiffs/Counterdefendants
                        11
                        12
                        13
                        14
                        15                                                      ORDER

                        16               IT IS SO ORDERED.
                                         DATED this_30 day of January, 2019.
                        17
                        18
                        19
                                                                                        UNITED STATES MAGISTRATE JUDGE
                        20
                        21     003246--001560 5542834.1


                        22
                        23
                        24
                        25
                        26
                        27
                        28
 MCCORIIICI<, BAASTOW,
  5Hc?PAAD, WAYTE &
    CARRVTHLLP                                                                      3                          2: J S-cv-2265-MMD-CWH
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS. NV H113
